Citation Nr: 9921181	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-11 886	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1971 to April 1972, 
from October 1974 to November 1978, and from January 1980 to July 
1985.

The record reflects that in April 1987 the veteran initially 
filed a claim for service connection for chronic depression.  By 
rating action in November 1987 the Denver, Colorado Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
service connection for a psychiatric disorder.  In May 1988 the 
veteran filed a substantive appeal, thereby perfecting the issue 
of service connection for a psychiatric disorder for appeal.  In 
an October 1988 letter, the veteran indicated that he wished to 
withdraw his appeal pertaining to service connection for chronic 
depression, claiming that he planned to re-enlist in the Navy.  

Received by the RO in June 1989 was a letter from the veteran in 
which he indicated that he could not re-enlist in the Navy 
because of his history of depression, and indicated he wished to 
reopen his claim for service connection for depression.  In an 
August 1989 letter, the RO informed the veteran of the need to 
submit new and material evidence to reopen the claim for service 
connection for depression.  The veteran subsequently submitted, 
in support of his claim, medical evidence and a statement from a 
fellow service member.  He also testified at a hearing at the St. 
Petersburg, Florida RO in January 1991.  (The record reflects 
that the veteran is a military dependent of his wife who is on 
active naval duty, and has made several moves during the pendency 
of this appeal.  His claims folder has therefore been transferred 
to several different RO's during the appeal process.)  By January 
1991 hearing officer decision, service connection was denied for 
a chronic acquired psychiatric disorder.  It appears that the RO 
found that new and material evidence had been submitted, and 
reopened the claim of service connection for a chronic acquired 
psychiatric disorder.

This matter now comes before the Board of Veterans' Appeals 
(Board) from a 

March 1992 rating decision of the St. Petersburg, Florida RO 
which continued the denial of service connection for a chronic 
acquired psychiatric disorder.  The veteran was notified of this 
decision by letter dated in March 1992, and filed a timely notice 
of disagreement and substantive appeal.  A hearing was held in 
October 1996 at the VA Central Office in Washington, DC, before 
C.W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  

In December 1996 the Board remanded this matter to the RO for 
further evidentiary development.  In April 1998 it was noted that 
the veteran lived in Canada, and his claims folder was 
transferred to the White River Junction, RO as the office of 
jurisdiction.  

The Board also notes that the veteran does not currently have a 
representative.  In a statement dated in March 1999, he notified 
the RO that he did not want representation at that time, and 
wished to revoke his power of attorney with the Virginia 
Department of Veterans Affairs.  In April 1999 the case was 
returned to the Board for further appellate consideration.  A 
June 1999 report of contact shows that the veteran called the RO 
to inquire why his file had not been forwarded directly to the 
Board, reiterating that he no longer desired any representation.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The medical evidence shows that the veteran has a psychiatric 
disorder which had an onset during service.



CONCLUSION OF LAW

A psychiatric disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records from the veteran's first period of active 
service showed that on his enlistment examination in November 
1971, no psychiatric abnormalities were noted or reported.  On 
his Report of Medical History prepared in April 1972 in 
conjunction with his separation examination, the veteran 
responded "yes" to having depression or excessive worry and to 
having nervous trouble of any sort.  No psychiatric abnormalities 
were noted on the separation examination in April 1972.  Service 
medical records from his second period of active duty showed that 
on enlistment examination in October 1974 and separation 
examination in October 1978, no psychiatric abnormalities were 
reported or noted.  

Service medical records from the veteran's third period of active 
service showed that no psychiatric abnormalities were reported or 
noted on enlistment examination in January 1980.  In October 1980 
he reported being depressed and frustrated about his failure to 
attain personal goals and was unable to concentrate on his job.  
A psychiatric consultation showed he had stress related symptoms 
and obsessive ideations regarding having made a wrong decision to 
reenter the Navy.  The impression was agitated depression and 
other stress related symptoms secondary to extreme job 
dissatisfaction relevant to moral conflicts.  It was noted that 
he was close to becoming a psychiatric casualty and not able to 
function due to the severity of stress related symptoms.  In 
March 1983 he was seen for an emergency evaluation because he 
felt he was ready to have a nervous breakdown.  Examination 
showed no evidence of any psycho-pathology, and he was found to 
be in conflict between religious convictions and needs of the 
service.  He was seen approximately two weeks later for another 
emergency evaluation, and was found to be agitated, with 
pressured speech, and having suicidal ideations and delusions 
thoughts.  He discussed an inner spiritual conflict between Satan 
and the Lord.  The impression was rule out adjustment reaction to 
adult life.  He was seen the next day and agreed that he had 
"overdone it" with Satan and used milder terms.  No 
psychopathology was observed.  The diagnosis was adjustment 
disorder with anxious mood.  

On Reports of Medical History dated in August and November 1983 
the veteran reported "yes" to having depression or excessive 
worry.  In February 1985 he underwent evaluation in the mental 
health clinic as a part of requesting a discharge on the grounds 
of being a conscientious objector.  The impression was no 
psychiatric diagnosis.  In March 1985 he filed an Application for 
Separation from the U.S. Navy by Reason of Conscientious 
Objection.  He underwent investigation and was subsequently 
discharged due to conscientious objection.  On his separation 
examination in June 1985 no psychiatric abnormalities were noted.

VA medical center (VAMC) outpatient treatment records show that 
in January 1987 the veteran was seen for depression because he 
had been discharged from the Navy two years prior and was unable 
to maintain steady employment to support his family.  The 
diagnosis was bipolar affective disorder - currently depressed. 

On VA examination in June 1987 the veteran reported that he was 
depressed, unable to sleep well, and unable to make decisions and 
recover from the effects of his Navy discharge.  He reported 
approximately six prior psychiatric evaluations, and first became 
aware of his depression around 1968.  The examiner noted that 
clinical evaluation was consistent with the differential 
diagnosis of alcohol abuse disorder (in remission), recurrent 
depressive disorder, bipolar disorder, and personality disorder.

In a September 1987 statement, the veteran indicated that he had 
no treatment prior to service and that his problems surfaced, as 
a "definable psychiatric problem", in January 1980 and 
continued throughout his period of service to 1985.  He indicated 
that he also had problems during the first two years after 
separation from service.

In a statement dated in November 1987, the veteran indicated that 
his depression "officially" surfaced in October 1980.  He also 
detailed his psychiatric treatment in service and after service.  
He claimed that his problems of depression and "manic bipolar" 
were overlooked while he was in service, and he was encouraged to 
seek a discharge for reasons of conscientious objection.  

By rating action in November 1987, the RO denied service 
connection for a psychiatric disorder.  

Treatment records from the U.S. Naval Hospital in Puerto Rico 
showed that in February 1988 the veteran reported having lifelong 
problems with emotional instability and a variety of 
psychological and social difficulties.  He reported that during 
his last period of service he became religiously preoccupied and 
convinced that he should get out of service to attend Bible 
college.  He was granted a resignation as a conscientious 
objector and since that time he reported being a chronic failure, 
marked by an inability to maintain employment for more than a few 
weeks, chronic impulsive feelings of wanting to leave his family, 
periodic difficulties with drinking, and marked feelings of 
inadequacy, depression, and remorse over his inability to achieve 
more.  The diagnoses were alcohol abuse, episodic, rule out 
dependence, rule out bipolar affective disorder, type II, and 
mixed personality disorder with borderline histrionic and 
avoidant features.  He was subsequently seen for follow-up on 
several occasions in February and March 1988.  In March 1988 the 
impression was cyclothymia and bipolar II.  

In his May 1988 substantive appeal (VA Form 9), the veteran 
claimed that he had a mental illness of bipolar manic depression 
during service, but indicated that he was encouraged to be 
discharged from service as a conscientious objector. 

A November 1990 psychological report from Ruth C. Prevor, Ph.D. 
showed that the veteran was seen for therapy on several occasions 
between April and June 1989, complaining of depression and 
feelings of frustration.  It was noted that the veteran reported 
a history of depression which he felt dated to his early teenage 
days.  He reported that his father was diagnosed as manic-
depressive.  The therapist reported that no testing was 
conducted, but indicated that in view of previous testing and 
clinical observation, a clinical diagnosis would have to include 
one of the bipolar disorders.  A second diagnosis considered was 
of a personality disorder.  

Treatment records from a U.S. Naval Hospital in Puerto Rico 
showed that in May 1989 the veteran reported that he was been 
followed by a psychologist for depressive symptoms.  It was noted 
that he was doing well and was without suicidal ideation.  His 
psychologist requested antidepressive medications to supplement 
the psychotherapy.  The assessment was depression.  In June 1989 
he was seen for a psychiatric evaluation, and the impression was 
cyclothymia with borderline personality disorder traits.  The 
psychiatrist indicated that based on the veteran's possible 
cyclothymic disorder, a history strongly suggestive of hypomanic 
episode just prior to leaving the Navy on a conscientious 
objector discharge, and possible family history of bipolar 
disorder.  

In January 1991 the veteran testified at a hearing at the St. 
Petersburg, RO.  He essentially contended that his depression was 
manifested during service.  He claimed that during service he had 
no knowledge of depression other than the fact that it was 
unhappiness.  He spoke to people in the medical field during 
service, but did not realize his problem until later, after 
studying depression on his own.  He claimed that there were basic 
symptoms of depression that he described during service, but was 
never offered therapy, and was only offered the possibility of 
getting out of service as a conscientious objector.  He indicated 
that although he denied depression on the examination conducted 
in conjunction with his request for a conscientious objector 
discharge, he only did that because he did not know what 
depression was.  He had a unique relationship with the medical 
community because of his medical job specialty, and thought that 
his service medical records misrepresented his problem because of 
professional courtesy.  He claimed that his religious compulsion 
during service was a symptom of depression.  

By January 1991 hearing officer decision, service connection was 
denied for a chronic acquired psychiatric disorder.  (It appears 
that the RO previously found that new and material evidence had 
been submitted, and reopened the claim of service connection for 
a chronic acquired psychiatric disorder.)  Service connection was 
denied essentially based on the fact that there was no diagnosis 
of depression during service, there was no psychosis identified 
in the first year following service, and the current psychiatric 
disability had not been related to service. 

In a statement dated in March 1991, Lt. [redacted], a 
physician's assistant in the U.S Navy and a friend of the 
veteran's, reported that he thought the veteran had a manic 
depressive illness, and that his periodic bouts of mania caused 
others to incorrectly believe that his mental condition was 
improving.  Mr. [redacted] claimed that since the veteran had 12 years 
of outstanding service and would decide to try to get out of the 
military on a conscientious objector discharge, should have 
prompted a thorough review of his military and medical service 
record.  Mr. [redacted] thought that if that had occurred, it would 
have been discovered that the veteran had manic depressive 
illness and was manic at that time.  Mr. [redacted] reported that the 
veteran visited him after his separation from service and it was 
obvious that he was manic, and was laboring under extremely 
unrealistic plans and goals that were certainly the result of the 
excessive optimism that accompanies mania.  

By March 1992 rating action, the RO denied service connection for 
a chronic acquired psychiatric disorder, finding that there was 
no illness identified upon the veteran's separation from service 
and no psychosis in the first post-service year.

In his January 1994 substantive appeal, the veteran claimed that 
he was not treated properly in the Navy for his depression, 
because the psychiatric department chose to focus on his 
religious conflicts.  He indicated that he did not complain of 
depression on his discharge because he did not understand that 
nature of his illness at that time  

In an October 1996 hearing, the veteran testified that during 
service he started to develop problems, but since he was in the 
medical department it was hard to go for help because he would 
have to go to the people he worked with.  He first went to see a 
psychologist in 1980 and his complaint was depression.  He 
indicated that after his first treatment in 1980 he was sent back 
to full duty, and the problem was never really resolved.  He 
claimed that he was told that if he kept communicating the type 
of things that he was going through, he would probably get kicked 
out of the Navy as a schizophrenic with a mental disorder and 
would destroy his life.  He claimed that he did not feel like he 
was a conscientious objector, but was encouraged to do that and 
at the time he felt like it was the answer to his problem.  When 
he got out of service, he read a book about depression and 
realized that all of the symptoms he reported during service were 
symptoms of manic-depressive disorder.  He indicated he had never 
seen a psychiatrist prior to service because he did not realize 
he had any problems.  He testified that he had problems with 
feelings of depression and anxiety throughout his three periods 
of service.  He was first seen for treatment after service, in 
1987, at the VA, and bipolar disorder was diagnosed.  He claimed 
that the symptoms he experienced during service were exactly the 
same as the symptoms he experienced after service when bipolar 
disorder and dysthymic disorder were diagnosed.  

At the hearing the veteran submitted a psychological evaluation 
from William L. Mulligan, Ph.D.  Dr. Mulligan noted that the 
veteran was seen in August 1996, and reported that he had a 
psychiatric disorder while he was in service and that the Navy 
health care professionals were negligent in failing to properly 
diagnose and treat the disorder.  Dr. Mulligan reported that 
testing and interview data showed that the veteran was suffering 
from depression, and the diagnosis was dysthymic disorder.  Dr. 
Mulligan indicated that the veteran's personal and social history 
suggested that he suffered from depression for many years, dating 
back to his adolescence.  His condition was characterized by 
periods of relatively positive functioning, interspersed with 
many periods of depression, during which times he experienced 
mood fluctuations, depressed mood, self-destructive and suicidal 
ideation, substance abuse, and escapist and impulsive behavior.  
Dr. Mulligan noted that the veteran had a severe and longstanding 
psychological disorder, and opined that any mental health 
professional should have been able to easily diagnosis 
depression, given the veteran's history and presenting 
complaints.  

At the hearing in October 1996 the veteran also submitted a 
statement, essentially outlining the testimony provided at the 
Board hearing.  He indicated that there was no clear diagnosis in 
the medical records from his days on active duty.  He also 
contended that he suffered from psychological problems, such as 
depression, mood swings, indecision, and suicidal ruminations all 
of his life. 

In December 1996 the Board remanded this matter to the RO for 
further evidentiary development.  In the remand, the Board noted 
it was unclear as to the nature and extent of any psychiatric 
disorder, and it was also unclear whether any current psychiatric 
disorder was related to a psychiatric disorder present in 
service.  The RO was directed to schedule the veteran for a 
comprehensive psychiatric examination.  

Since the veteran resides in Canada, the VA examination requested 
on remand was conducted by a contract psychiatrist, G. Fraser, 
M.D.  The report of the examination shows that the veteran was 
seen on several occasions from September to November 1998.  On 
initial consultation in September 1998, he reported that his 
normal state was depression, but he got more depressed when 
stressful things happened.  He described his years in service, 
including the times he sought medical attention for his symptoms.  
In October 1998 he reported that he struggled daily with 
depression and that sometimes it was debilitating.  He indicated 
that it was not the right answer to get out of service, and 
claimed that his preoccupations with God and service to God drew 
the picture away from his illness.  He felt that he should have 
been recognized as suffering from a mood disorder and treated 
properly, in which case he would still be in service.  He claimed 
that he had depression while he was in service, and being a 
conscientious objector allowed him to get out.  He described 
episodes which the examiner characterized as affective mood 
changes, both in the depressive and in the hypomanic or even 
manic area.  In the final consultation, the veteran indicated his 
belief that counseling would have been appropriate, rather than 
slipping through the cracks as a conscientious objector.  He 
believed things could have been sorted out, had they been 
properly diagnosed.  The initial impressions were bipolar, type 
2, chronic, and no Axis II diagnosis, but some obsessive traits.  

In a November 1998 overview of the VA consultation, the examiner 
noted that the case was difficult because the opinion was based 
on answers given by the veteran and some limited documentation of 
past records.  It was noted that the veteran gave a history of 
sadness prior to service, and that his first period of military 
service ended after 51/2 months because he became depressed and was 
removed from his tank warfare course.  His problems reportedly 
were a mixture of personality traits in combination with a 
fluctuating mood disorder, and a constant background belief that 
somehow he was called to the clergy.  His mood changes were noted 
to be influenced by erratic behavior during his periods of 
service.  The examiner noted that it appeared that the veteran 
would bring up religious concerns from time to time during his 
mood changes, and this may have masked the true affective nature 
of his problem, which would appear as a religious dilemma, rather 
than an affective illness.  The examiner noted that it was 
important to be cautious with retrospective diagnoses, and noted 
that there had never been a consistent diagnosis which explained 
the case adequately.  The examiner felt that a diagnosis of 
bipolar disorder, type 2, came the closest, and opined that the 
veteran had been suffering from a chronic bipolar affective 
disorder varying from depressions to euphoria.  It was noted that 
these were likely not obvious mood changes, and were confused 
because of his tendency to blame mood changes on religious 
beliefs, which made it difficult to diagnosis.  The examiner 
noted that his bipolar affective disorder could possibly be 
ongoing, and he still could be vulnerable to mood changes which 
affect his life.  It was noted that this diagnosis explained the 
veteran's erratic service life.  

In a December 1998 letter, the RO requested that the examiner, 
Dr. Fraser, provide responses to two questions.  First, did the 
veteran's bipolar affective disorder have its onset during 
service, and second, if of pre-service origin, was this condition 
permanently aggravated by service?

In a letter dated in January 1999, Dr. Fraser indicated that as 
to the first question, the bipolar disorder, as a clinically 
disabling condition, likely became a problem when the veteran was 
in service.  It was noted that although the veteran thought in 
retrospect that there may have been depressed periods prior to 
entering service, there was no such diagnosis ever made, nor did 
it seem that his condition was ever severe enough to seek medical 
help.  As to the second question, Dr. Fraser could not assume 
that the onset was pre-service, and instead, addressed the second 
part of the question, initially indicating that the question was 
difficult to answer retrospectively with any certainty.  Dr. 
Fraser reported that the illness was generally of biologic 
origin, which in some cases showed a genetic pattern, and it was 
possible he may have had the illness no matter what his 
employment was.  Dr. Fraser opined that there was the possibility 
that the types of stressors the veteran experienced while in the 
military may have influenced the onset of his clinically 
recognized difficulties, and had this been recognized and treated 
it was possible that he may have been able to function adequately 
on medications and remain in service.  Dr. Fraser indicated that 
he could not say that the veteran's condition was permanently 
aggravated by service, but questioned whether the complexity of 
his presentations caused difficulties establishing diagnosis and 
treatment while in the service, which negatively effected his 
ability to function during those productive years of his life.  
In that sense, Dr. Fraser opined, there may be permanent 
influences on his life. 

In March 1999, in response to the January 1999 supplemental 
statement of the case, the veteran submitted a response 
containing over 300 pages.  The Board notes that the veteran's 
response is divided into five sections.  The first section 
contains an introductory letter, copies of the RO's 
correspondence sent to the veteran, a June 1996 newspaper article 
titled "Navy tries to demystify mental health", a January 1999 
Consultation Report from P. Grof, M.D., a list of enclosures, a 
description of enclosures, a chronology of events from 1985 to 
1999, a list of medical records, a chronological history of all 
evaluations, and a personal narrative.  The second section 
contains a detailed description of the veteran's arguments in 
favor of service connection, including cites to relevant parts of 
the medical records.  The third section consists of the veteran's 
reported substantiation of a psychiatric disorder.  The fourth 
section includes a history of the veteran's reported social and 
occupational impairments, historical documentation from service, 
and reported proof of school and vocational impairment.  The 
fifth section consists of VA treatment records, service medical 
records, and several post-service treatment records.  The Board 
notes that of the medical records submitted with the veteran's 
response, the only medical record that was not previously 
considered by the RO was a January 1999 consultation report from 
Dr. Grof. 

In the January 1999 report, Dr. Grof reported on the veteran's 
background and provided diagnoses of dysthymia and chronic 
depression.  Recommendations included a combination of 
pharmacotherapy and systematic psychotherapy.  

Analysis

Initially, it is noted that the veteran's claim for service 
connection for psychiatric disability was first denied by the RO 
in 1987.  Although the veteran appealed that adverse 
determination, he later withdrew his appeal.  Accordingly, the 
initial determination to be made is whether the veteran has 
reopened his claim by submitting new and material evidence.  The 
RO has apparently decided that the veteran has submitted new and 
material evidence and reopened the claim and the Board agrees.  
Clearly new and material evidence has been received as defined by 
38 C.F.R. § 3.156.  

The Board also finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts with regard to this claim have 
been properly developed and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Under applicable criteria, service connection will be granted for 
disability resulting from personal injury suffered, or disease 
incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  If a disability is not shown to be 
chronic during service, service connection may be granted when 
there is postservice continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Veterans are presumed to be in sound medical condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at 

entrance.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered noted.  38 C.F.R. § 3.304(b).  The presumption of 
soundness is rebutted where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  In 
determining whether the presumption of soundness has been 
rebutted, the VA shall consider all of the evidence of record.  
The Court recently held that pursuant to 38 C.F.R. § 3.304(b), 
the determination of whether the presumption of soundness has 
been rebutted is not whether the VA sustained a burden of 
producing evidence, but whether the evidence as a whole, clearly 
and unmistakably demonstrates that the injury or disease existed 
prior to service.  Vanerson v. West, 12 Vet. App. 254 (1999).

Service medical records show that he was found to be 
psychiatrically "normal" on his enlistment examinations 
November 1971, October 1974, and January 1980.  While there may 
have been prior findings that the veteran's psychiatric disorder 
pre-existed service, the Board finds that based on the service 
medical records and on the lack of pre-service medical evidence 
the veteran's psychiatric disorder did not exist prior to 
service, and he should be afforded the presumption of soundness 
upon entry into service.  As to whether the evidence of record is 
adequate to rebut the presumption, it is noted that there is no 
medical evidence of record that specifically documents a pre-
existing psychiatric disorder.  The veteran has also indicated 
that he did not seek any treatment prior to service.  More 
importantly, reference was made to the opinion expressed by Dr. 
Fraser, wherein it was noted that he could not say the veteran 
had a chronic psychiatric disability prior to service, but felt 
that it was likely that the bipolar disorder was first 
objectively manifested in service.  Given such evidence, the 
presumption of soundness has not been rebutted and the question 
becomes whether the psychiatric disability was incurred in 
service.

The veteran essentially contends that service connection is 
warranted for his psychiatric disorder, which he asserts had an 
onset during service.  The objective medical evidence of record 
shows that during his first and last periods of service, he 

reported symptoms of depression, frustration, agitation, and 
stress related symptoms, however, service medical records are 
negative for findings of a psychiatric disorder.  Two years after 
his separation from service, in 1987, a diagnosis of bipolar 
affective disorder was made.  There are medical records dating 
from 1988 to 1999 showing that he has received treatment for a 
variously diagnosed psychiatric disorder.  The question now 
becomes whether the veteran currently suffers from a psychiatric 
disorder that was incurred in service.  

Based on a review of the objective evidence of record, the Board 
finds that evidence tends to show that a psychiatric disorder was 
incurred in service.  As noted above, the VA examination 
conducted in September, October, and November 1998 showed an Axis 
I impression of  bipolar, type 2, chronic.  The VA examiner 
opined that the veteran had been suffering from a chronic bipolar 
affective disorder varying from depressions to euphoria.  It was 
noted that these were likely not obvious mood changes, and were 
confused because of the veteran's tendency to blame the mood 
changes on religious beliefs, which made it difficult to 
diagnosis.  The VA examiner opined that the bipolar disorder, as 
clinically disabling condition, likely became a problem while the 
veteran was in service.  The VA examiner also opined that there 
was the possibility that the types of stressors he experienced in 
service may have influenced the onset of his clinically 
recognized difficulties.  Hence, the VA opinion, viewed in 
context with the objective evidence of record, tends to show that 
it is likely that the veteran's psychiatric disorder had an onset 
during service.  

It is the Board's judgment that the evidence is at least in 
relative equipoise on the question of whether the veteran's 
bipolar disorder had an onset during service.  Resolving 
reasonable doubt in his favor, the Board finds that service 
connection is warranted for a bipolar disorder.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 



ORDER

Entitlement to service connection for psychiatric disability 
classified as bipolar disorder is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

